Citation Nr: 1224610	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-01 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial disability rating for the service-connected degenerative disc disease of the lumbar spine in excess of 20 percent prior to March 25, 2009, and in excess of 40 percent thereafter.  

2.  Entitlement to a separate rating for neurological deficits of the left lower extremity as a  manifestation of the service-connected degenerative disc disease of the lumbar spine.

3.  Entitlement to a separate rating for neurological deficits of the right lower extremity as a manifestation of the service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2002 to August 2005.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, granted service connection for degenerative disc disease of the lumbar spine and assigned an initial 20 percent rating.  In a September 2009 decision, the rating was increased to 40 percent, effective from March 25, 2009.  A claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this appeal continues. 

In his December 2006 Substantive Appeal, the Veteran indicated that he wanted a hearing before a member of the Board at the RO.  A hearing was assigned for him in February 2010, and he asked to reschedule it as he was out of the country on that date.  The hearing was rescheduled for April 2012, and the Veteran was notified of the date and time of the hearing.  He failed to appear for the hearing and did not provide any explanation for his absence.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  
38 C.F.R. § 20.702(e) (2011).

The issues of entitlement to entitlement to separate ratings for neurological manifestations of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 25, 2009, the Veteran's lumbar spine disability was manifested by forward flexion to no less than 60 degrees and combined range of motion of the lumbar spine greater than 120 degrees.  

2.  Since March 25, 2009, the Veteran's lumbar spine disability has been manifested by forward flexion of 25 degrees.  

3.  The Veteran's lumbar spine disability has not been manifested by ankylosis or incapacitating episodes at any time during the rating period.  

CONCLUSIONS OF LAW

1.  Prior to March 25, 2009, the criteria for an initial disability rating in excess of 20 percent for service-connected lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.1-4.14, 4.25, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5235-5243 (2011).

2.  Since March 25, 2009, the criteria for a disability rating in excess of 40 percent for service-connected lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.1-4.14,4.25, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in December 2005.  Complete notice was provided in April 2006, and the claim was readjudicated in a November 2006 Statement of the Case and a September 2009 Supplemental Statement of the Case.  

VA has assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained adequate medical opinions as to the etiology and severity of the claimed disabilities.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records and post-service VA and private treatment records.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Veteran was afforded VA examinations in February 2006 and March 2009.  The Board finds that these examinations were adequate because each was performed by a medical professional, the March 2009 examination included review of the medical records and both examinations were based on review of the history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Each examiner reported pertinent findings, offered relevant medical opinions, and provided supporting reasons for the medical opinions. Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Although the February 2006 VA examiner noted no medical records were reviewed and the March 2009 examiner noted that there was no claims file available for review, the Board nonetheless finds that these examinations are adequate for evaluation purposes.  In this regard, there is no regulatory or statutory requirement for review of the claims file.  Rather, 38 C.F.R. § 4.1 requires that each disability be reviewed in relation to its history.  Where that history is provided by the Veteran, or for that matter, by sources other than the claims file, and the history is accurate, review of the claims file reduces to a mere ministerial act.  More specifically, the examiners recounted a detailed history of the Veteran's disability and history as indicated by the examination reports.  Each examiner conducted a physical examination and addressed the pertinent symptoms and provided pertinent findings in relation to the rating criteria.  Thus, the examinations addressed the current severity of the disability at the time of the examination and each are sufficient for rating purposes.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating Claims

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Lumbar Spine

The Veteran is seeking a higher initial rating for his service-connected lumbar spine disability, identified as degenerative joint disease and degenerative disc disease.  Service connection was granted effective from August 2005 and an initial 20 percent rating was assigned.  In a September 2009 rating decision, the evaluation was increased to 40 percent, effective from March 2009.  The Veteran contends that his symptoms warrant a higher evaluation.  Specifically, he reports that he experiences daily back pain and limited function in his daily activities, including work.  

The Board observes that the Veteran's lumbar spine disability includes diagnoses of both degenerative joint disease and degenerative disc disease, which are evaluated under the same rating criteria based on the same symptomatology.  Thus, separate ratings may not be assigned.  38 C.F.R. § 4.14.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis that is substantiated by x-ray findings is to be rated on the basis of limitation of motion under the appropriate code for the specific joint or joints involved.  When the limitation of motion of the affected joint or joints is noncompensable, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent rating is for application where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purposes of rating disability from arthritis, the lumbar vertebrae are considered a group of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).  

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating. 

The General Rating Formula provides that, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater that 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  

When rated based on incapacitating episodes, a 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

Additionally, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Further, the intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Factual Background and Analysis

While still in service, the Veteran was afforded treatment for his back disability at a private medical facility between January 2004 and July 2005.  Treatment records reflect that lumbar spondylosis and left L5 radiculopathy were diagnosed, and a left L4-5 lumbar laminectomy was performed in April 2004.  Afterward, lumbar post-laminectomy syndrome and lumbar radiculopathy were diagnosed, and the Veteran underwent several epidural spinal injections to relieve pain.  

The Veteran was afforded a VA general examination in February 2006, when he reported that he had begun to experience stiffness and muscle spasms in his back in basic training.  He stated that his condition had worsened over the past three to four months while he was serving in Iraq, and he took Motrin for flare-ups.  The Veteran said that he was trained as an automobile mechanic but could no longer do that type of work because of his back disability.  He also reported that he could not participate in sports or do any bending or lifting.  After standing for 15 to 20 minutes or sitting for 10 to 15 minutes, the Veteran would experience increased back pain.  He also reported numbness, tingling, and soreness that goes down his left leg all the way to the foot.  The Veteran related that he had been diagnosed in April 2003 with two herniated discs and pinched nerves, and he underwent surgery which improved his symptoms for a few months.  Thereafter, severe back pain returned, and the Veteran was unable to stand up straight.  He began taking pain medication and attending physical therapy, and was eventually discharged because of his back disability.  He reported that his left leg twitched in the night, interfering with his sleep, and he was beginning to notice aching in his right leg, as well.  The Veteran did not use any ambulatory devices, and there were no periods of incapacity in the previous year.  

On examination, the Veteran had a limp on the left leg.  There was normal curvature, symmetry, and appearance of the thoracic spine.  He exhibited forward flexion to 70 degrees limited by pain, extension to 10 degrees with pain, right and left lateral rotation to 40 degrees, and right and left lateral flexion to 50 degrees.  There was no spasm, tenderness, or other abnormality of the spine.  X-rays showed normal vertebral height and posterior alignment of the lumbar spine.  The examiner indicated that the Veteran had no additional limitation due to fatigue, weakness, or lack of endurance following repetitive use.  The examiner indicated that the Veteran's main functional loss is due to pain.  

VA outpatient treatment records dated between May 2006 and December 2008, reflect that the Veteran reported constant low back pain which was not relieved with pain medication.  A May 2006 neurological assessment determined that cranial nerves 2 - 12 were intact and motor strength, sensation, and reflexes were normal.  In February 2007, the Veteran reported that he had tingling sensations in both legs but worse on the left.  An x-ray taken in March 2007 revealed that vertebral body heights were well maintained, although there was mild disc space narrowing at L3-4 and L4-5.  In January 2008, he reported that his low back pain radiated to the left buttock.  In September 2008, the Veteran had undefined decreased forward flexion in the lumbar spine, with right lumbar paraspinal muscle spasm and positive straight leg raise on the right at 50 degrees.  During a physical therapy appointment in December 2008, he described mostly dull, aching pain in his back that was aggravated by lifting, prolonged walking, standing, and steps.  He wore a back brace at work when he had to do any lifting.  The Veteran reported only occasional numbness and tingling in his legs.  

The Veteran was afforded a VA examination of his spine in March 2009, in which he reported daily aching pain in his back with shooting pains down his left leg a few times per week.  He also had tingling and numbness in his left leg a few times a week.  The Veteran reported that his pain worsened if he had to sit for longer than one hour or walk more than 45 minutes, and he experienced flare ups when he spent more time on his feet.  There were no periods of incapacitation during the past 12 months.  He stated that he had been working until he was laid off.  He was able to walk unaided and had no history of falls.  

On examination, the Veteran rose from his chair slowly and appeared stiff.  The examiner opined that there was no evidence of symptom amplification.  Straight leg raise was positive bilaterally.  He had forward flexion to 25 degrees, extension to 5 degrees, left lateral flexion to 12 degrees, right lateral flexion to 10 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 25 degrees.  No spasm was observed, and strength and sensation in the lower extremities were normal.  

The examiner noted that the Veteran had flares once or twice a month, during which he would spend half a day in bed.  He also used heat therapy for stiffness.  She referred to a November 2008 MRI of the lumbar spine which revealed degenerative joint disease, most severe at L3-L4 and L4-L5.  There was diffuse disc bulge at L4-L5 with disc extrusion indenting the thecal sac and producing left lateral recess stenosis and mild bilateral foraminal stenosis.  Disc bulge at L3-L4 produced right lateral recess stenosis.  The examiner noted that electromyography (EMG) from January 2009 was suggestive, but not diagnostic, of S1 radiculopathy.  She diagnosed degenerative joint disease of the lumbar spine requiring daily pain medication and resulting in moderate functional loss due to pain and flares.  She also diagnosed intermittent symptoms of radiculopathy.  

Applying the rating criteria to the evidence, the Board finds that a disability rating in excess of 20 percent for the orthopedic symptoms of Veteran's low back disability is not warranted prior to March 2009.  Before that date, he did not exhibit forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Although muscle spasm was noted in September 2008, this symptomatology is expressly contemplated in the 20 percent rating.  The Board also finds that a rating in excess of 40 percent is not warranted for the orthopedic manifestations of Veteran's low back disability at any time during the rating period, as the evidence shows that his back disability has not included favorable or unfavorable ankylosis of any part of the spine.  Accordingly, there is no basis for a schedular rating in excess of 40 percent under the General Schedule.  

The Board has considered whether the Veterans service-connected lumbar spine disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  VA examinations dated in February 2006 and March 2009 show that the Veteran had no incapacitating episodes of spine disease as defined by VA regulation, and no incapacitating episodes are indicated by the Veteran's VA treatment records.  While the Veteran reported in March 2009 that he had flares of back pain up to twice per month during which he was confined to bed for half a day, the record does not show that bed rest was ever prescribed by a physician during these periods, or that he underwent treatment by a physician at those times.  Therefore, a higher evaluation is not assignable under Diagnostic Code 5243.

Additionally, the Board has specifically considered the guidance of DeLuca in order to determine whether an increased evaluation may be warranted.  While recognizing that the Veteran has subjective complaints of pain, there is no clinical evidence indicating a finding of additional functional loss due to pain, weakness, excess fatigability, or incoordination, beyond that which was objectively shown in the examinations.  As noted above, the examiner in February 2006 noted that main functional loss was due to pain without additional limitation due to fatigue, weakness or lack of endurance following repetitive use.  The March 2009 VA examination noted moderate functional loss due to pain and flares.  The 20 percent rating in effect prior to March 2009 and the 40 percent assigned as of March 2009 reflect that pain and functional loss have been considered as part of the ratings assigned for each period and have already been accounted for in the assignment of the evaluations herein.  Therefore, an increased evaluations pursuant to DeLuca and applicable VA code provisions are not warranted for the orthopedic manifestations of the Veteran's lumbar spine disorder.

Extraschedular Rating

The Veteran has contended that his service-connected lumbar spine disability has interfered with his employment.  During the March 2009 VA examination, he alleged that he was unable to sit, walk, or drive for more than 35 minutes to an hour, and he reported that he had been laid off from work.  However, a February 2010 statement submitted by the Veteran's representative with regard to rescheduling a hearing, indicated that the Veteran was working out of the country.  

Under 38 C.F.R. § 3.321(b)(1), in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  A determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three- step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If the claimant's disability picture is contemplated by the rating schedule, then the assigned schedular evaluation is adequate, and no referral for extraschedular consideration is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this instance, the Veteran has previously contended that that his occupational activities are limited by severe pain associated with his service-connected lumbar spine disability.  But more recent evidence shows that he is currently working.  The record does not establish that the rating criteria are inadequate for rating any of his disability.  The competent medical evidence of record shows that that aspect of the Veteran's back disability which is on appeal is primarily manifested by pain, stiffness, and limitation of motion.  The applicable diagnostic codes used to rate his disability provide for ratings based on limitation of motion.  See Diagnostic Codes 5242-5243.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is not warranted.  Additionally in light of the evidence showing that the Veteran is employed, there is no indication that the issue of a total rating based on individual unemployability is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

An initial disability rating in excess of 20 percent for the service-connected lumbar spine disability prior to March 25, 2009 is denied.

A disability rating in excess of 40 percent for the service-connected lumbar spine disability on or after March 25, 2009 is denied.


REMAND

The Veteran may be entitled to separate ratings for additional neurological deficits related to the service-connected lumbar spine disability.  Under the General Rating Formula for spine disabilities, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a , General Rating Formula, Note (1).

The record shows that the Veteran has reported tingling, numbness, and shooting pain in the left lower extremity and left lumbosacral region.  He has described similar symptoms in the right lower extremity, although not as frequent or severe as those of the left leg.  The March 2009 VA examiner noted that electromyography (EMG) from January 2009 was suggestive, but not diagnostic, of S1 radiculopathy.   She also diagnosed intermittent symptoms of radiculopathy.  The January 2009 EMG testing report is not of record.  There remains a question as to whether there are current diagnoses of left and right lower extremity radiculopathy that are caused by the service-connected lumbar spine disc disease.  

As the record does not contain sufficient medical evidence to determine whether separate ratings for neurological deficits of the right and left lower extremities are warranted, these matters must be remanded for additional development, including an additional VA examination.  

Accordingly, the issues of entitlement to separate ratings for neurological deficits of the left and right lower extremities is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records regarding any neurological deficits of the right and left lower extremities.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  Obtain and associate with the record a copy of the January 2009 EMG testing report and all other pertinent VA treatment records dated from February 2009 to the present.   

3.  Schedule the Veteran for the appropriate VA examination to determine whether the Veteran has separate compensable neurological deficits caused by the service-connected lumbar spine disc disease.  The claims file must be made available to the examiner in conjunction with the examination.  Any and all indicated evaluation studies and tests deemed necessary by the examiner should be accomplished.  The examiner should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's lumbar spine, to include radiculopathy. The examiner should  offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) of either the left or right lower extremity as a manifestation of the service-connected lumbar disease. 

4.  Thereafter, the remaining issues regarding separately ratable neurological manifestations of the left and right lower extremities related to the service-connected lumbar spine disability should be addressed.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010). 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


